Citation Nr: 0210150	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  96-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a ganglion 
cyst associated with a triquetral lunate ligament tear and a 
triangular fibrocartilaginous tear of the right wrist, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from November 1972 
to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied the 
issue of entitlement to a disability rating greater than 
10 percent for the service-connected ganglion of the right 
wrist.  

Following the May 1995 notification of the rating action 
dated in the same month, the veteran perfected a timely 
appeal with respect to the claim of entitlement to a 
disability evaluation greater than 10 percent for his 
service-connected right wrist disability.  In December 1997, 
the Board remanded the veteran's increased rating claim to 
the RO for further evidentiary development.  After completion 
of the requested development, the RO, in February 1999, 
returned the veteran's case to the Board.  

In June 1999, the Board determined that additional 
development was necessary and, as such, remanded the 
veteran's increased rating claim to the RO.  Following 
completion of the requested development, the RO, by an August 
1999 rating action, redefined the veteran's service-connected 
right wrist disability as a ganglion cyst associated with a 
triquetral lunate ligament tear and a triangular 
fibrocartilaginous tear of the right wrist and awarded an 
increased evaluation of 30 percent for this disorder, 
effective from January 1994.  In July 2002, the RO returned 
the veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected ganglion cyst associated 
with a triquetral lunate ligament tear and a triangular 
fibrocartilaginous tear of the right wrist is manifested by 
complaints of pain, with objective examination findings of an 
avulsion fracture of the tip of the distal ulna (also 
described as a right ulnar styloid nonunion), tears of the 
triquetrolunate ligament and triangular fibrocartilage, 
tenderness over the ulnar wrist, some limitation of motion, 
some crepitus (particularly on the ulnar side), weakness, 
easy fatigability, grip strength at points of pain and signs 
of use of the right hand without calluses or minute areas of 
trauma which would have been indicative of heavy use. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected ganglion cyst associated with a triquetral 
lunate ligament tear and a triangular fibrocartilaginous tear 
of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5211 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the June 1996 
statement of the case, the December 1996 supplemental 
statement of the case, the Board's December 1997 remand, the 
October 1998 supplemental statement of the case, the June 
1999 Board remand, as well as the August 1999 and July 2000 
supplemental statements of the case informed the veteran of 
the evidence needed to substantiate his increased rating 
claim.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone three 
pertinent VA examinations during the current appeal.  Also, 
in July 1999, the RO obtained a medical opinion from a VA 
physician who had conducted one of the relevant VA 
evaluations completed during the current appeal.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, between July 1973 
and September 1975, the veteran was treated on several 
occasions for small ganglion cysts on the surface of his 
right wrist.  In September 1975, aspiration of a ganglion 
cyst on his right wrist was attempted.  No fluid was 
obtained.  The separation examination, which was conducted in 
October 1975, demonstrated that the veteran's upper 
extremities were normal.  

In November 1975, the veteran was discharged from active 
military duty.  At a VA examination conducted in June 1976, 
he complained of having two knots in his right wrist.  A 
physical examination demonstrated the presence of small knots 
in the dorsal area of his right wrist.  The veteran was found 
to have full and normal range of motion of his upper 
extremities.  

Subsequent VA outpatient treatment records dated in August 
and September 1976 reflected the presence of a small cyst on 
the veteran's right wrist which he described as painful.  Due 
to the small size of the ganglion cyst, the examiner advised 
the veteran not to undergo surgery at that time but 
instructed him to continue to receive follow-up treatment at 
the clinic.  

Based on this evidence, service connection was granted for a 
ganglion of the right wrist in a December 1976 rating 
decision.  A 10 percent evaluation was awarded to this 
disability, effective from November 1975.  The veteran's 
service-connected right wrist disability remained rated as 
10 percent disabling until the current appeal.  

According to the pertinent evidence received during the 
current appeal, VA x-rays taken of the veteran's right wrist 
in September 1992 showed no acute abnormalities.  In November 
1993, the veteran sought private medical treatment after he 
hurt his right wrist when he attempted to lift an object.  
X-rays taken of the veteran's right wrist showed a 
calcification at the tip of the distal ulna, which appeared 
to represent an old avulsion fracture but no evidence of an 
acute fracture.  

At a March 1994 VA examination, the veteran reported that he 
had had a hard and firm knot on the dorsum area of his right 
wrist with some accompanying pain with flexion of that joint 
as well as ulnar deviation of the joint for approximately 
20 years.  He also stated that his pain increased with 
movement.  Other than unsuccessful attempts to aspirate the 
cysts in the past, no surgical procedures had been performed 
on the veteran's right wrist.  The veteran reported that he 
did not wear a wrist splint and that he did not remember any 
trauma causing his right wrist pain.  

A physical examination of the veteran's right wrist 
demonstrated the presence of a 11/2 inch firm and hard knot 
immediately adjacent and distal to the right radial styloid, 
mild tenderness to firm palpation, some crepitation with 
ulnar deviation with volar flexion of the wrist, as well as 
limitation of motion including ulnar deviation to 30 degrees 
(with full deviation to 45 degrees) and volar flexion to 
45 degrees (with normal volar flexion to 80 degrees).  X-rays 
taken of the veteran's right wrist showed an old ununited 
avulsion fracture of the ulna and styloid.  The examiner 
diagnosed a ganglion cyst on the right wrist with pain, 
crepitation, and limitation of motion of ulnar deviation and 
palmar flexion.  

In October 1996, the veteran presented testimony regarding 
his increased rating claim at a personal hearing conducted 
before a hearing officer at the RO.  According to the 
veteran's testimony, his service-connected right wrist 
disability has resulted in loss of one-half of the strength 
in his right hand as well as pain on motion, and swelling, of 
his right wrist joint.  Hearing transcript (T.) at 3-5.  

In November 1996, the veteran underwent another VA 
examination, at which time he complained of right wrist pain 
as well as tingling sensations in all of his fingertips.  He 
denied noticing any decrease in dexterity or strength of his 
right hand, although he admitted that he does not use his 
right hand as much as his left hand due to the pain that he 
experiences in his right hand upon use.  

A physical examination of the veteran's right wrist 
demonstrated no definite ganglion cyst as well as no Tinel's 
sign of the radial, ulnar, or median nerves.  The examiner 
noted the following ranges of motion of the veteran's right 
wrist:  extension to 30 degrees, flexion to 25 degrees, ulnar 
deviation to 10 degrees, radial deviation to 15 degrees.  In 
addition, the examiner explained that the validity of these 
ranges of motion were questionable because the veteran, 
citing pain, had braced his right wrist whenever the examiner 
attempted to move it.  

A neurological evaluation indicated no atrophy or 
fasciculations of the veteran's upper extremities; good 
muscle bulk; strength and muscle tone of all major muscle 
groups which were within normal limits; intact 
proprioception; intact pain and touch in the distribution of 
the radial, ulnar, and median nerves bilaterally as well as 
in the dermatomes of both upper extremities; triceps and 
biceps tendon jerks which were 2+ and symmetrical.  The 
examiner provided an impression of a right wrist ganglion 
cyst by history with no evidence of any neurological deficit 
of the upper extremities at that time.  

X-rays taken of the veteran's right hand and right wrist in 
May 1997 reflected the presence of an old healed united chip 
fracture from the ulnar styloid and were otherwise normal.  A 
June 1997 arthrogram completed on the veteran's right wrist 
showed a triquetrial lunate ligament tear as well as a 
triangular fibrocartilage tear.  

In July 1997, the veteran sought VA treatment for complaints 
of right wrist pain.  A physical examination demonstrated 
mild pain on flexion and ulnar deviation, normal range of 
motion of this joint, and normal sensation of the right hand.  
The examiner noted the results of the prior arthrogram 
completed on the veteran's right wrist.  X-rays taken of the 
veteran's right wrist in August 1997 showed a nonunion of the 
ulnar styloid.  

VA examination of the veteran's right wrist, which was 
completed in September 1997, reflected mild tenderness and no 
laxity.  VA X-rays taken of the veteran's right wrist in 
October 1997 showed no acute fracture or dislocation, old 
post-traumatic changes involving the tip of the ulnar styloid 
process and in the base of the fifth metacarpal bone.  The 
radiologist reviewing the films concluded that the films 
showed no definite acute bony abnormalities.  At a treatment 
session conducted in the same month, the examiner explained 
that the x-rays reflected a nonunion styloid fracture.  

In August 1998, the veteran was accorded another VA 
examination, at which time he reported that he had not been 
able to work consistently due to the right wrist pain that he 
experiences on use of this joint.  He explained that his last 
job he had to lift articles and place them on a shelf and 
that, upon completing these tasks, he would experience pain 
and popping in his right hand area.  The examiner observed 
that the veteran was right-hand dominant.  

A physical examination demonstrated a prominence of the 
distal aspect of the right ulnar relative to the plane of the 
radius (which was more increased on the right side than the 
left side), good muscle development of the veteran's forearm, 
signs of use in the veteran's right hand without calluses or 
minute areas of trauma which would have been indicative of 
heavy use, no evidence of a mass in the right wrist (either 
in the dorsal aspect or the palmar aspect), a lack of 
5 degrees of pronation of the right forearm, complete 
supination, a lack of the last 10 degrees of flexion of the 
right wrist, 30 degrees of ulnar deviation, 40 degrees of 
radial deviation, and complete flexion.  The examiner 
expressed his opinion that he would anticipate that a patient 
in the veteran's age group would have 75-80 degrees of 
pronation as well as 80 degrees of supination and that, with 
the veteran's general build, his wrist would be capable of 
80 degrees of flexion, 70 degrees of extension, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.  The 
examiner also noted that an evaluation of the veteran was 
difficult because he had a "great deal" of muscular 
quivering as well as a tendency to stiffen both extremities 
upon examination of the right arm.  

X-rays taken of the veteran's right wrist showed unremarkable 
radiocarpal and intercarpal joint spaces, unremarkable bony 
structures, as well as the presence of a small bony piece at 
the tip of the styloid process of the ulna which represented 
either a nonunited secondary center of ossification or a 
nonunited fractured fragment.  The examiner provided an 
impression of a triquetral lunate ligament tear and a 
triangular fibrocartilaginous tear of the right wrist.  In 
addition, the examiner explained that the veteran's 
ligamentous instability would be a source of pain and the 
popping sensation that he experiences during stressful 
movements of his right wrist.  The examiner also noted that 
the veteran's instability within his carpal bones serves as a 
source of weakness, easy fatigability, grip strength at 
points of pain, some limitation of motion, and an intact 
range in some of the directions.  The examiner concluded that 
the veteran's right wrist is functional within limitations 
and that he would have more difficulty with heavy forceful 
use of his right wrist during heavy labor activities as 
opposed to drawing or writing.  

In July 1999, the examiner who conducted the August 1998 VA 
examination submitted an addendum.  In this additional 
document, the examiner noted that he had reviewed the 
veteran's claims folder, including the Board remand.  The 
examiner expressed his opinion that the veteran's current 
triquetrolunate and triangular fibrocartilage tears are 
etiologically related to the service-connected ganglion of 
his right wrist.  The examiner noted that the June 1997 
arthrogram confirmed the presence of a triquetrolunate 
ligament tear as well as a triangular fibrocartilage tear.  
The examiner further stated that, most likely, the primary 
injury to the veteran's right wrist, which occurred during 
his active military duty, was an avulsion of the tip of his 
ulna as well as an injury to his triquetral ligament and 
triangular fibrocartilaginous tissue.  In addition, the 
examiner explained that intercarpal ligamentous damage and 
cartilaginous damage can produce a ganglion cyst.  

Based on this additional evidence, the RO, by an August 1999 
rating decision, redefined the veteran's service-connected 
right wrist disability as a ganglion cyst associated with a 
triquetral lunate ligament tear and a triangular 
fibrocartilaginous tear of the right wrist.  Additionally, 
the RO granted an increased evaluation of 30 percent for this 
disorder, effective from January 1994.  

Subsequent VA medical records dated from October 1999 to June 
2000 reflected occasional right wrist treatment.  In October 
1999, the veteran complained of increased pain in his right 
wrist over his ulnar area.  Surgery, although planned, was 
delayed.  Although scheduled for an appointment at the local 
VA orthopedic clinic in December 1999 for his hand fracture, 
the veteran failed to report.  At a March 2000 treatment 
session, the examiner noted that the veteran had a right 
ulnar styloid nonunion as well as a triangular 
fibrocartilaginous tear and that he had "backed out" of a 
surgery scheduled in 1998.  A physical examination 
demonstrated tenderness over the triangular 
fibrocartilaginous tear and ulnar subluxation.  The veteran 
was intact neurovascularly.  The examiner provided 
impressions of a right ulnar styloid nonunion as well as a 
triangular fibrocartilaginous tear.  

The veteran failed to report to a right wrist therapy 
appointment scheduled in May 2000.  In June 2000, the veteran 
complained of pain and "popping" sensations in his right 
wrist.  The examiner noted that x-rays taken of this joint 
had shown a nonunion at the ulnar styloid.  A physical 
examination demonstrated slight deformity at the ulnar 
styloid, tenderness over the ulnar wrist, active ranges of 
motion of both upper extremities which were within normal 
limits, normal and equal strength bilaterally, normal 
sensation, and some crepitus at the wrist (particularly on 
the ulnar side).  Therapy was determined not to be helpful at 
that time.  The veteran was given a therapy ball to maintain 
strength until a surgical decision was made.  The veteran was 
instructed to return to the clinic as needed.  A separate 
June 2000 notation from the VA Medical Center in Little Rock, 
Arkansas explained that the veteran had never been admitted 
to that facility.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
ganglion cyst associated with a triquetral lunate ligament 
tear and a triangular fibrocartilaginous tear of the right 
wrist pursuant to Diagnostic Code 5211.  In particular, this 
Diagnostic Code stipulates that a 20 percent disability 
evaluation is warranted with evidence of nonunion of the 
major ulna in the lower half.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2001).  The next higher rating of 30 percent 
requires evidence of nonunion of the major ulna in the upper 
half with false movement but without loss of bone substance 
or deformity.  Id.  Evidence of nonunion of the major ulna in 
the upper half with false movement, loss of bone substance 
(of one inch (2.5 centimeters) or more), and marked deformity 
is necessary for the assignment of a 40 percent disability 
evaluation.  Id.  

Additionally, the RO considered Diagnostic Code 5215, which 
rates impairment resulting from limitation of motion of the 
wrist.  According to this Diagnostic Code, evidence that the 
palmar flexion of the major wrist is limited in line with the 
forearm, or that the dorsiflexion of this joint is limited to 
less than 15 degrees, warrants the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2001).  A higher disability rating based upon 
limitation of motion of the wrist cannot be awarded under 
this Diagnostic Code.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Code 5201 clearly contemplates limitation of 
motion of the arm.  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) require that problems 
such as pain on use be specifically considered by any 
examiner charged with evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2001).  

In the supplemental statement of the case furnished to the 
veteran and his representative in August 1999, the RO 
explained that the evidence of record confirmed the presence 
of a nonunion in the lower half of the veteran's ulna.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5211.  The RO further 
noted that a higher rating of 30 percent was being assigned 
to the veteran's service-connected right wrist disability due 
to the functional loss, weakness, easy fatigability, grip 
strength at point of pain, and some limitation of motion that 
he experienced in his right wrist upon use of the joint.  
See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Throughout the current appeal, the veteran has complained of 
pain on motion, and swelling, of his right wrist as well as 
loss of one-half of the strength in his right hand.  See, 
e.g., T. at 3-5.  He also asserts that this right wrist 
symptomatology restricts his activities.  Such descriptions 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Importantly, however, the veteran's 
descriptions of his service-connected right wrist disability 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

As the recent pertinent medical records indicate, the 
veteran's service-connected ganglion cyst associated with a 
triquetral lunate ligament tear and a triangular 
fibrocartilaginous tear of the right wrist is manifested by 
an avulsion fracture of the tip of the distal ulna (also 
described as a right ulnar styloid nonunion), tears of the 
triquetrolunate ligament and triangular fibrocartilage, 
tenderness over the ulnar wrist, some limitation of motion, 
and some crepitus (particularly on the ulnar side).  There 
are signs of use of the veteran's right hand but no evidence 
of calluses or minute areas of trauma which would be 
indicative of heavy use.  Additionally, physical examinations 
of the veteran's right wrist have demonstrated no evidence of 
a mass in the joint (either in the dorsal aspect or the 
palmar aspect), good muscle development of the forearm, 
normal strength, normal sensation, and no neurological 
deficit.  

The veteran's service-connected right wrist disability is 
currently evaluated as 30 percent disabling.  According to 
the pertinent diagnostic code, the next higher rating of 
40 percent requires findings of a nonunion in the upper half 
of the ulna with false movement, loss of bone substance of 
one inch (or 2.5 centimeters) or more, and marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2001).  The evidence 
of record in the present case does not provide any such 
findings.  As such, a higher rating for the veteran's 
service-connected right wrist disability under this relevant 
diagnostic code cannot be awarded.  

The Board acknowledges the veteran's consistent complaints of 
right wrist pain.  Specifically, recent medical evidence has 
demonstrated tenderness over the veteran's ulnar wrist, some 
limitation of motion, and some crepitus (particularly on the 
ulnar side).  

Further, at the recent August 1998 VA examination, the 
examiner noted that the veteran's ligamentous instability 
would be a source of pain and the popping sensation that he 
experiences during stressful movements of his right wrist.  
In addition, the examiner explained that the veteran's 
instability within his carpal bones serves as a source of 
weakness, easy fatigability, grip strength at points of pain, 
and some limitation of motion.  

Significantly, however, recent pertinent medical records have 
also demonstrated signs of use of the veteran's right hand, 
no evidence of a mass in the joint (either in the dorsal 
aspect or the palmar aspect), good muscle development of the 
forearm, normal strength, normal sensation, and no 
neurological deficit.  In addition, the examiner who 
conducted the August 1998 VA examination noted that the 
veteran had an intact range of motion of his right wrist in 
some directions.  Further, the examiner explained that the 
veteran's right wrist is functional within limitations and 
that he could complete some tasks, such as drawing and 
writing, with more ease than other jobs, including heavy 
labor activities which required heavy forceful use of his 
right wrist.  

Thus, based on this pertinent evidence, the Board concludes 
that the currently assigned 30 percent rating for the 
service-connected ganglion cyst associated with a triquetral 
lunate ligament tear and a triangular fibrocartilaginous tear 
of the right wrist contemplates any functional impairment, 
pain, and weakness experienced by the veteran as a result of 
this disorder.  In other words, the current rating of 
30 percent for this service-connected disability reflects the 
extent of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his right 
wrist.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 30 percent 
for the service-connected ganglion cyst associated with a 
triquetral lunate ligament tear and a triangular 
fibrocartilaginous tear of the right wrist is not warranted.  
The preponderance of the evidence is against the claim for an 
increased rating for this service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in June 1996 in the present case, the RO 
provided the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the supplemental statements of the case 
furnished to the veteran and his representative in August 
1999 and July 2000, the RO included its determination that 
referral for extra-schedular consideration was not warranted.  
The Board agrees.  

In this regard, the Board notes that the schedular evaluation 
in this case is not inadequate.  In particular, a higher 
schedular rating is provided for the veteran's 
service-connected right wrist disability under Diagnostic 
Code 5211 (which rates impairment of the ulna), but the 
medical evidence supporting such a higher rating is not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for his service-connected right wrist 
disability.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an extra-
schedular rating for the service-connected ganglion cyst 
associated with a triquetral lunate ligament tear and a 
triangular fibrocartilaginous tear of the right wrist.  This 
disability is appropriately rated under the schedular 
criteria.  



ORDER

A rating greater than 30 percent for a ganglion cyst 
associated with a triquetral lunate ligament tear and a 
triangular fibrocartilaginous tear of the right wrist is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

